POLEN, Judge.
The former husband appeals, and the former wife cross-appeals from a final judgment of dissolution of marriage. We find no abuse of discretion -with regard to the three points the former husband raises on appeal. However, we do find that the former wife has raised two points in her cross-appeal which warrant reversal.
*1226First, the former wife argues that the trial court erred in failing to properly apply the child support guidelines in determining the award of child support. Although we find no error as to the amount of child support the trial court ordered, we do find that the trial court erred by allocating one-half of each support payment to each child. The child support guidelines require no such allocation. Rather, any reduction in child support that will take effect when the first child is no longer eligible for such support should be calculated based on the child support guideline amount for the remaining minor child. Accordingly, we remand with directions to the trial court to correct the final judgment as to the sentence making this allocation.
In the second point warranting reversal, the former wife contends that the final judgment does not preserve her right to the temporary support arrearage that the former husband had accumulated at the time of the final hearing. We agree, since even though the final judgment acknowledges the outstanding obligation and in no way specifically abolishes it, there is no language in the final judgment requiring the payment of the outstanding obligation. Thus, we reverse with directions to the trial court to amend the final judgment to order the former husband to pay the arrearage.
In all other respects we affirm.
DELL and SHAHOOD, JJ., concur.